Citation Nr: 0000973	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-08 491A	)	DATE
	)
	)


THE ISSUES

1.  Whether a December 23, 1997, decision of the Board of 
Veterans' Appeals (Board) finding that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a skin disability 
should be revised or reversed on the grounds of clear and 
unmistakable error.

2.  Whether a December 23, 1997, decision of the Board of 
Veterans' Appeals (Board) finding that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for hypertension should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The claimant had active military service from April 1944 to 
March 1946.

This matter comes before the Board from a June 1998 motion 
from the claimant for revision or reversal on the grounds of 
clear and unmistakable error (CUE) of a December 1997 Board 
decision which found that new and material evidence had not 
been submitted to reopen claims of entitlement to service 
connection for a skin disability and hypertension.  


FINDINGS OF FACT

1. In a December 23, 1997, decision, the Board found that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for a skin disability 
and hypertension. 

2.  In his motion for revision or reversal of the Board's 
December 1997 decision, the claimant has not pointed to any 
error of fact or any error in the application of the law in 
that decision, such that the result would have been 
manifestly different but for the error.


CONCLUSION OF LAW

The allegations advanced in the claimant's June 1998 motion 
for revision or reversal of the Board's December 23, 1997, 
decision do not meet the pleading requirements for a valid 
claim of CUE.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. §§ 20.1403(d)(3) and 20.1404(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a December 23, 1997, decision, the Board found that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for a skin disability 
and hypertension.  The claim for service connection for a 
skin disability had been denied in a September 1968 rating 
decision, and the claim for service connection for 
hypertension had been denied in a July 1985 rating decision.  
The claimant had not appealed either rating decision.  With 
respect to the skin claim, the Board indicated that the new 
evidence submitted since 1968 showed that the claimant had a 
recurring skin problem with onset approximately 30 years 
after his period of service, but this evidence did not 
warrant reopening of the claim since there was a lack of 
medical evidence relating the post-service skin disorder to 
the claimant's military service.  With respect to the 
hypertension claim, the Board also found that there was a 
lack of medical evidence relating the post-service 
hypertension to the claimant's military service.

In June 1998, the claimant filed a statement from his pastor, 
which was construed to be a motion for reconsideration of the 
Board's December 1997 decision.  It was alleged that he 
received different medical treatment during his military 
service due to his race.  In September 1998, the claimant's 
motion for reconsideration was denied, and he was notified 
that the statement was being construed as a request for 
revision of the December 1997 Board decision on the grounds 
of CUE.  

In December 1998, the claimant attempted to reopen these 
claims through the Regional Office (RO) by submitting 
additional Department of Veterans' Affairs (VA) treatment 
records.  The following VA records had not previously been of 
record:  (a) hospitalization and treatment records from the 
VA Medical Center in Memphis dated from 1965 to 1975, and (b) 
treatment records from the VA Medical Center in Tuscaloosa 
dated from 1997 to 1998.  The older VA records first showed 
treatment for hypertension in 1975 and for a skin disorder in 
1965.  The current VA records showed continued treatment for 
hypertension and skin disease.

In April 1999, the Board notified the claimant that, despite 
the September 1998 letter, it would not consider his 1998 
motion for reconsideration as a motion for CUE unless he 
informed VA within 60 days that he wanted that statement to 
be construed as a motion for CUE.  The claimant was provided 
a copy of the final CUE regulations.  His representative 
thereafter replied in May 1999 that the claimant did seek 
revision of the Board's December 1997 decision based on clear 
and unmistakable error.  The representative contended that 
there was error in adjudication of these claims because (a) 
VA was unable to find the claimant's treatment records from 
VA Medical Centers in the Memphis area; (b) there were errors 
in the claimant's VA treatment records, in that some records 
showed the spouse's social security number rather than that 
of the claimant; and (c) the claimant's VA treatment records 
were mishandled.

After review of the claims folder, the representative 
submitted a brief in September 1999.  It was argued that the 
Board had erred by failing to consider all of the claimant's 
service medical records prior to its decision. 


II.  Legal Analysis

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. 
§ 20.1400 (1999).  A party disagreeing with the Board's 
denial of a motion for revision based on clear and 
unmistakable error in a prior Board decision can appeal that 
determination to the Court.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. § 20.1409(d) (1999).

A claim of clear and unmistakable error is not a claim or 
application for Department of Veterans Affairs (VA) benefits.  
Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. 
§ 5103(a) of the existence of evidence that might complete a 
claimant's application for benefits, the requirements of 
well-groundedness and VA's duty to assist in the development 
of such claims.  38 C.F.R. § 20.1411(c) and (d) (1999).  In 
addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b), nor the provisions for reopening claims 
on the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108, apply to clear and unmistakable error claims.  38 
C.F.R. § 20.1411(a) and (b) (1999).  A clear and unmistakable 
error motion is not an appeal, and therefore, with certain 
exceptions, it is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20, which pertain to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402 (1999).  
Additionally, Board decisions which have been appealed to and 
decided by a court of competent jurisdiction and decisions on 
issues which have been subsequently decided by a court of 
competent jurisdiction are not subject to review on the basis 
of clear and unmistakable error in Board decisions.  38 
C.F.R. § 20.1400(b) (1999).

There are stringent pleading requirements for CUE claims.  
This is because a claim for CUE is a collateral challenge to 
an otherwise final decision as to which there is a strong 
presumption of validity.  See 64 Fed. Reg. 2137 (January 13, 
1999); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  VA 
regulations specifically define what constitutes a valid 
claim for clear and unmistakable error, and they provide, in 
pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  -  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b) Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. §§ 20.1403 and 20.1404 (1999).

In his motion, the claimant disagreed with the Board's denial 
of service connection for a skin disability and hypertension.  
He argued that he received different medical treatment during 
service than other servicemembers.  His representative argues 
that the Board had an incomplete record, in that some of the 
claimant's VA medical records could not be located, and that 
the Board also had an inaccurate record, in that the VA 
medical records had the wrong social security number on some 
of the claimant's treatment records and the VA records had 
otherwise been mishandled.  The representative has also 
argued that the Board failed to consider all of the 
claimant's service medical records.  

The claimant and his representative essentially disagree with 
how the Board weighed or evaluated the facts.  Such 
contentions are insufficient to satisfy the criteria for a 
motion for revision of the prior Board decision on the basis 
of clear and unmistakable error.  38 C.F.R. §§ 20.1403(d)(3) 
(1999).  In addition, neither the motion nor the 
representative's statements contained any allegations of 
error in application of the law because the claimant or his 
representative have not argued or alleged that any statutory 
or regulatory provision extant at the time of the December 
1997 decision was incorrectly applied by the Board.  38 
C.F.R. § 20.1403(a) (1999).  The claimant or his 
representative have not made specific allegations supporting 
the claim of CUE, and the statements that have been made are 
too non-specific to meet the regulatory pleading requirements 
for a motion for CUE in a prior Board decision.  38 C.F.R. 
§ 20.1404(b) (1999).  

The claimant has not alleged that any of the VA treatment 
records associated with the claims files concerned treatment 
for his spouse, as opposed to incorrectly recording her 
social security number on his treatment records.  In other 
words, he has not alleged that the VA treatment records in 
the claims file are not his.  There have been no specific 
allegations as to as to why the result of the December 1997 
decision would have been manifestly different if the VA 
treatment records showed the correct social security number.  
38 C.F.R. § 20.1404(b) (1999); see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).  It is unclear how, if the VA 
records do reflect treatment for the claimant, the inaccurate 
reporting of his social security number would have any 
bearing on the merits of his claims.  

The claimant and his representative also argue that VA failed 
to obtain all of the claimant's VA treatment records, 
specifically from the VA Medical Center in Memphis.  As 
indicated above, relevant documents possessed by VA, 
including VA treatment records, are considered part of the 
record that existed at the time of the Board decision that is 
the subject of the CUE claim if the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b)(2) (1999) (emphasis added).  In this case, based 
on prior attempts to obtain the claimant's records from the 
VA Medical Center in Memphis, there was no indication in the 
record that additional documents reasonably existed.  

The RO had previously requested the claimant's treatment 
records from the VA Medical Center in Memphis in 1976 and 
1981, with that facility indicating that no records were 
available.  In accordance with the Board's 1995 Remand, the 
RO requested all of the claimant's records from the VA 
Medical Center in Memphis.  The VA Medical Center searched 
under both the claimant's and his spouse's social security 
number, and no records were located.  As of the date of the 
December 1997 Board decision, there was no proof, therefore, 
that VA records existed for the claimant that had not been 
obtained.  

In support of his claims to reopen, the claimant submitted VA 
records in December 1998 that had not been obtained 
previously.  Specifically, he submitted some records from the 
VA Medical Center in Memphis dated from 1965 to 1975.  He 
also submitted VA records for treatment in the few months 
prior to the Board's December 1997 decision.  This evidence 
was not before the Board in 1997, and it is considered part 
of the record before the Board since those VA records were 
clearly in existence at the time of the Board's decision.  It 
could be argued, then, that the correct facts, as they were 
known in 1997, were not before the Board. 

However, a valid claim of CUE must include specific 
allegations as to as to why the result of the challenged 
decision would have been manifestly different but for the 
error.  38 C.F.R. § 20.1404(b) (1999); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).  The claimant has made 
no such arguments.  In fact, it is clear that the result of 
the December 1997 Board decision would not have been 
different even if the missing VA treatment records had been 
considered.  

The December 1997 decision found that new and material 
evidence had not been submitted to reopen these claims 
because there was a lack of medical nexus evidence relating 
the post-service diagnoses of skin disorders and hypertension 
to the claimant's period of military service.  The new VA 
treatment records submitted by the claimant in 1998 do not 
contain such evidence.  The December 1997 Board decision 
expressly stated that the evidence did not show a skin 
disability and hypertension until approximately 1975.  The 
new VA treatment records still show diagnosis of hypertension 
in 1975, but reflect treatment for a skin disorder in 1965.  
However, that was still 19 years after the claimant's 
military service, and, as indicated above, there remains a 
lack of competent medical evidence relating the post-service 
skin disorder to the claimant's period of military service.  
The additional VA records for 1997 merely showed continued 
treatment for a skin disorder and hypertension, a fact that 
was shown in the VA records before the Board in December 
1997.  Therefore, even if the "correct facts" had been 
before the Board in December 1997, even if the claimant's VA 
records from 1965 to 1975 and additional VA records for 1997 
had been obtained, his claims still would not have been 
reopened according to the Board's analysis in December 1997.  
Therefore, the outcome of the December 1997 Board decision 
would have been the same.

Because the allegations advanced in the claimant's June 1998 
motion either do not meet the pleading requirements to "set 
forth clearly and specifically the alleged [CUE], or errors, 
of fact or law in the Board decision," including how the 
result of the December 1997 Board decision would have been 
manifestly different but for the error, or because, at best, 
the allegations in the motion express no more than "[a] 
disagreement with how the facts were weighed or evaluated," 
the June 1998 motion for revision or reversal of the Board's 
December 1997 decision based on CUE must be denied.  38 
C.F.R. §§ 20.1403(d)(3) and 20.1404(b) (1999).



ORDER

The claimant's motion for revision or reversal of the 
December 23, 1997, decision of the Board of Veterans' Appeals 
finding that new and material evidence had not been submitted 
to reopen claims of entitlement to service connection for a 
skin disability and hypertension is denied.




		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals


 


